Case: 3:19-cv-50123 Document #: 25 Filed: 04/19/21 Page 1 of 1 PagelD #:321

 
  

 

j wecugst TED Eguaa Ede yobs gee EET a Liagesed fy Sh dyae TOOTS 5 a> ecu senemeacen me
i BE-ST-ZER8 £4&8-S/ TTL LeeLnD sao | gnusay uO\ULIE "Nl 0097
t cuyMYOs G1 J7SYNN | yaquad [BUOTIDIIOD UOXIC]
i MEONES Of NUAL SH | xId — ane
Ha _. : isresnter sy 66¢01
oh == fpr f: ey Tag AIX IN
E | rZ/9T/vate bit Te [a YURYS [1999
' 4
Q3IOUVHISIC YO GITOUYd SLVAINI
G3AOUdd¥ LON JONZQNOdSauNOD
3d V1/138V1 SSINGAV ONIGNIONI SYaYDILS
NOAVYD/¥DIUV/JONVLSENS NOBNOS
HOLVIN LON Od # GI ONY AWW SZ
# GI AL3TdINOONI YO # GI ALVIN ON
*M30N3S OL NUNLIY
SSANISNE TWIDIss0
ne LOLLS SIONITTH ‘GuosND0N
TE Wa T20d aa 2 ASNOH.LYNOD SALVLS GALINA
_ Wauis IoD LYNOD LOIYLSIOC 'S'N FHL AO MYRID
; MO TVW WSS LS ee —_
sor EGag000SZ90 bOS TL WysasS 40 301s40
gsvi10-1SHl4

saawienad Sn
